DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed on 12/03/2021, with respect to claims 19, 32 and 34 have been fully considered and are persuasive.  The rejection of claims 19-35 has been withdrawn. 
Allowable Subject Matter
Claims 19-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claims 19, 32 and 34, none of the prior art alone or in combination neither discloses nor renders obvious method and/or device comprising the step of wherein step (c ) takes into account characteristics of the pressure reducer relative to variations of its nominal flow rate along the decrease of its inlet pressure while emptying the cylinder in order to minimize an error in the calculated variation of pressure of the gas in the cylinder otherwise induced by said variations in combination with the remaining claim limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.T./       Examiner, Art Unit 2863                                                                                                                                                                                                 

/NATALIE HULS/Primary Examiner, Art Unit 2863